 


114 HR 2501 IH: Citizens’ Districts Preservation Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2501 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Rohrabacher (for himself, Mr. Lowenthal, Mr. Calvert, Ms. Lofgren, Mr. Issa, Mr. Huffman, Mr. McClintock, Ms. Brownley of California, Mr. Hunter, Mr. Swalwell of California, Mr. Cook, Mr. Ted Lieu of California, Mr. Knight, Mr. Grijalva, Mrs. Kirkpatrick, and Mr. Gallego) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require certain States to retain the Congressional redistricting plans in effect as of the first day of the One Hundred Fourteenth Congress until such States carry out a redistricting plan in response to the apportionment of Representatives resulting from the regular decennial census conducted in 2020. 
 
 
1.Short title; findings 
(a)Short TitleThis Act may be cited as the Citizens’ Districts Preservation Act. (b)FindingsCongress finds the following: 
(1)Congress has the power to determine the boundaries of districts for the election of Representatives in Congress, as well as the process by which such boundaries are to be drawn, pursuant to the authority given to Congress to make or alter regulations of the times, places, and manner of holding elections for Representatives by article I, section 4 of the Constitution. (2)The actions of citizens to establish, within the bounds of their State constitutions, commissions to draw the boundaries of districts for the election of Representatives from their States should be upheld. 
(3)Between the reapportionment of Representatives resulting from the regular decennial census, it is preferable to maintain the stability and continuity of the boundaries of these districts.  2.Retention of Congressional redistricting plans until redistricting following 2020 census (a)Retention of PlansEach State referred to in subsection (b) shall retain the Congressional redistricting plan in effect in such State as of the first day of the One Hundred Fourteenth Congress until such State carries out a redistricting plan in response to the apportionment of Representatives resulting from the regular decennial census conducted in 2020. 
(b)States DescribedThe States referred to in this subsection are as follows: (1)Arizona. 
(2)California. (3)Hawaii. 
(4)Idaho. (5)New Jersey. 
(6)Washington.  